 1
 2
 3

 4

 5
 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
     JULIAN LIU,                                     Civil Action No. 2:18-cv-01862-BJR
 9
                    Plaintiff,                       ORDER GRANTING STATE FARM
10
                                                     MUTUAL AUTOMOBILE INSURANCE
            vs.                                      COMPANY' S UNOPPOSED MOTION
11
                                                     FOR LEAVE TO PERPETUATE
     STA TE FARM MUTUAL AUTOMOBILE                   DEPOSITION TESTIMONY
12
     INSURANCE COMPANY, an Illinois
13   corporation; JOHN AND JANE DOES 1-10,
     individuals;
14
                    Defendant.
15

16            THIS MATTER, having come before the undersigned Judge of the above-entitled Court,

17    upon Defendant State Farm Mutual Automobile Insurance Company's Unopposed Motion for
18
      Leave to Perpetuate Deposition Testimony, and the Court having reviewed the following
19
      documents:
20

21      1. Defendant State Farm Mutual Automobile Insurance Company's Unopposed

22         Motion for Leave to Perpetuate Deposition Testimony;
23
       2. Declaration of Heather M. Jensen in Support of State Farm's Unopposed Motion
24
           for Leave to Perpetuate Deposition Testimony;
25

26
27

     ORDER GRANTING STA TE FARM'S UNOPPOSED MOTION         LEWIS BRISBOIS BISGAARD & SMITH LLP
     FOR LEA VE TO PERPETUATE                                    1111 Third Avenue, Suite 2700
      DEPOSITION TESTIMONY - I                                     Seattle, Washington 98101
     (218-cv-0 1862-BJR)                                                  206.436.2020
     4817-5174-4439.1
 1    and the Court being fully advised in all matters does herewith,

 2            ORDER, ADJUDGE, AND DECREE that Defendant State Farm Mutual

 3    Automobile Insurance Company's Unopposed Motion for Leave to Perpetuate Deposition
 4
      Testimony is GRANTED. The video perpetuation deposition of Dr. Klein may occur on
 5
      March 26, 2020, and State Farm may perpetuate by video the depositions ofDrs. Linda Wray,
 6
      James Blue, and Dean Shibata on April 23 and 27, 2020 in the event the trial date is
 7
      continued, or at a time mutually convenient to the parties.
 8

 9    Dated this 13th day of March, 2020.

10

11

12
13   Presented by:

14   LEWIS BRISBOIS BISGAARD & SMITH LLP

15
16
     BY:     s/ Heather M Jensen
           HeatherM. Jensen, WA Bar No. 29635
17         Attorney for Defendant State Farm

18

19

20
21

22

23

24

25

26
27

     ORDER GRANTING STATE FARM 'S UNOPPOSED MOTION              LEWIS BRISBOIS BJSGAARD & SMITH       LLP
     FOR LEAVE TO PERPETUATE                                          1111 Third Avenue, Suite 2700
     DEPOSITION TESTIMONY- 2                                            Seattle, Washington 98101
     (2: 18-cv-0 1862-BJR)                                                     206.436.2020
     4817-5174-4439. I
